Citation Nr: 1525075	
Decision Date: 06/11/15    Archive Date: 06/19/15

DOCKET NO.  13-31 436	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to an initial rating in excess of noncompensable for residuals of a left long finger fracture.

2.  Entitlement to an initial rating in excess of noncompensable for residuals of bilateral knee patellofemoral pain syndrome.

3.  Entitlement to service connection for an acquired psychiatric disorder to include posttraumatic stress disorder (PTSD) and adjustment disorder with depressed/anxious mood (claimed as PTSD and sleep problems).


ATTORNEY FOR THE BOARD

K. M. Georgiev, Associate Counsel



INTRODUCTION

The Veteran served on active duty from May 2010 to May 2011 in the United States Marine Corps.

The case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2013 rating decision of the Pittsburgh, Pennsylvania Regional Office (RO).  The Veteran was informed of this decision by letter dated June 14, 2013.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran's November 2013 VA Form 9 contains a request for a BVA hearing by live videoconference.  Pursuant to 38 C.F.R. § 20.700 (2014), a hearing on appeal will be granted to an appellant who requests a hearing and is willing to appear in person.  Since the RO schedules Travel Board and Board videoconference hearings, a remand of these matters to the RO for rescheduling of the Veteran's Board hearing is warranted.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a videoconference hearing in connection with his pending claims in this appeal at the earliest available opportunity.  The RO should notify the Veteran and his representative of the date and time of the hearing.  See 38 C.F.R. § 20.704(b) (2014).

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




